Citation Nr: 0916350	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-28 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a neck injury.  

2.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified before the undersigned at a Board hearing at the RO 
in March 2009.  

The issue of entitlement to service connection for residuals 
of a neck injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  A December 2002 rating decision denied service connection 
for residuals of a neck injury; the veteran was notified 
thereof and of his appellate rights, but did not appeal the 
denial which became final.  

2.  Some of the evidence received since the December 2002 
rating decision bears directly or substantially upon the 
issue of entitlement to service connection for residuals of a 
neck injury, is not duplicative or cumulative in nature and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied 
entitlement to service connection for residuals of a neck 
injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  The evidence received subsequent to the December 2002 
rating decision is new and material, and the claim for 
service connection for residuals of a neck injury has been is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant requirements 
with respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for residuals of a neck 
injury.  Accordingly, any deficiency under the VCAA regarding 
that aspect of the Veteran's appeal has been rendered moot, 
and no further discussion is warranted.  Furthermore, as the 
reopened claim of entitlement to service connection for 
residuals of a neck injury is being remanded for additional 
evidentiary development, any other possible deficiency of 
notice as required by the VCAA can be rectified at that time.  


Analysis

In July 1992, the Veteran submitted a claim of entitlement to 
service connection for residuals of a neck injury.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The service treatment records reveal that in February 1975, 
the Veteran sought treatment for cervical neck spasm.  The 
Veteran reported severe neck pain due to neck exercises.  The 
impression was neck sprain.  He was put on physical profile 
for 24 hours due to muscle spasms of the neck the same month.  
There were no further complaints of, diagnosis of or 
treatment for neck problems during the remainder of the 
Veteran's active duty service.  Clinical evaluation of the 
Veteran's neck was determined to be normal at the time of the 
May 1976 separation examination.  

In December 2002, the RO denied the Veteran's claim.  It was 
noted that the Veteran failed to report for a VA examination 
and also failed to respond to a VA request for private 
treatment records.  The RO held that, while the service 
treatment records document complaints of a neck injury, there 
was no evidence of record documenting the current existence 
of a neck injury nor any evidence of continuity of 
symptomatology.  The Veteran was informed of the RO's 
decision denying his claim in December 2002, along with his 
appellate rights.  He failed to submit a notice of 
disagreement; therefore, the December 2002 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2004, the Veteran submitted a request to reopen the 
claim of entitlement to service connection for residuals of a 
neck injury.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for a low back disability in 
July 2004, the revised version of § 3.156 is applicable in 
this appeal.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992). 

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for residuals of a neck injury.  The pertinent 
evidence which was received after the December 2002 rating 
decision consists of VA and private medical records and the 
report of a VA examination.  

In November 2004, VA conducted a magnetic resonance imaging 
(MRI) study of the cervical spine which was interpreted as 
revealing moderate sized disc herniation at C4-5 level which 
results in impression upon the thecal sac and ventral cord 
deformity but without frank cord compression.  Degenerative 
changes were also noted at C5-6 and C6-7.  

A May 2005 private clinical record includes an impression 
that the Veteran did appear to have some cervical spondylosis 
based on a MRI.  It was noted in this record that the Veteran 
reported a 30 year history of neck pain.  

A VA examination was conducted in October 2005.  The Veteran 
informed the examiner that he injured his neck in February 
1975 while weight lifting.  He informed the examiner that his 
neck remained sore for the remainder of his military service.  
Physical examination was conducted.  The diagnoses were 
chronic multiple level cervical degenerative disc disease 
with C5-6 herniation and intermittent bilateral cervical 
radiculopathy, bilateral cervical spondylosis C5-C6, C6-C7.  
The examiner wrote that he had reviewed the medical records 
and concluded that the Veteran did have adequate 
documentation to implicate the neck injury which occurred 
during military service in February 1975 as being the 
initiating cause of the chronic cervical disorder.  

The Board finds that the medical evidence associated with the 
claims file now documents a current neck injury and also 
includes evidence linking a current neck disability to the 
Veteran's active duty service.  The Board finds that this 
evidence is new and material.  It is new as it was not of 
record at the time of the prior final denial in December 2002 
and it is also material in that it provides evidence of a 
link between the veteran's active duty service and a 
currently existing neck disability.  The Board notes that, 
for purposes of reopening claims, the credibility of the 
evidence is presumed.  

As new and material evidence has been received, the Board 
finds that the claim of entitlement to service connection for 
residuals of a neck injury has been reopened.  The Board 
finds, however, that prior to de novo adjudication of the 
claim of entitlement to service connection for residuals of a 
neck injury, additional evidentiary development is required.  
This development is addressed in the remand portion of this 
decision set out below.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a neck 
injury has been reopened.  The appeal is granted to that 
extent only.  


REMAND

The Veteran has claimed entitlement to service connection for 
residuals of a neck injury.  A VA examination was conducted 
in October 2005 which resulted in diagnoses of neck problems.  
The examiner also opined that the neck disorder was 
etiologically linked to the Veteran's active duty service.  
Significantly, the examiner who conducted the October 2005 VA 
examination failed to address private medical evidence which 
documents that the Veteran was involved in two motor vehicle 
accidents which occurred subsequent to his active duty 
service but prior to the initial submission of his claims for 
residuals of a neck injury.  Clinical records dated in August 
2001 show that the Veteran was involved in two motor vehicle 
accidents including one accident which occurred at 45 miles 
per hour and resulted in complaints of neck pain.  
Furthermore, the examiner who conducted the October 2005 VA 
examination failed to provide reasons or bases as to why he 
thought there was an etiological link between the current 
neck problems and the Veteran's active duty service.  Based 
on the failure of the examiner to address the pertinent 
records and to provide reasons and bases for his opinion, the 
Board finds that another VA examination is required.  

The Veteran has indicated at times that there may be 
outstanding clinical records which support his claim.  As the 
issue on appeal is being remanded for a VA examination, the 
Board finds that attempts should be made to determine if 
there is outstanding evidence and, if so, to obtain this 
evidence to aid in substantiation of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for residuals of a neck injury 
since his discharge from active duty.  
After securing any necessary releases, 
obtain these records which have not 
already been associated with the claims 
file.  Regardless of the Veteran's 
response, obtain all outstanding VA 
medical records.  

2.  Schedule the Veteran for a VA 
examination by a suitably qualified 
health care professional to determine the 
nature, extent and etiology of any 
cervical spine disorder found on 
examination.  It is imperative that the 
claims file be made available to and 
pertinent records therein be reviewed by 
the examiner in connection with the 
examination, to include the veteran's 
service treatment records and post 
service medical records.  A complete 
history should be elicited, to include 
before and after the veteran's military 
service.  The examiner should identify 
all currently present cervical spine 
disorders.  After reviewing the claims 
file, examining the veteran and 
performing any required testing, 
including X-rays if necessary, the 
examiner should indicate whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that any 
current cervical spine disorder is 
causally related to service.  The 
examiner should provide the rationale for 
all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated, including the 
evidence of treatment for a cervical 
spine problem included in the service 
treatment records as well as the post-
service medical evidence of motor vehicle 
accidents which occurred in 2001.  If any 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state.  

3.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, review the 
record and determine if the veteran's 
claim can be granted.  If the claim is 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


